DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,268,837. Although the claims at issue are not identical, they are not patentably distinct from each other because they only differ in that claim 1 of the application requires that there are a plurality of the sensor nodes in a mesh network, whereas claim 1 of the patent simply requires the sensor node that is for a mesh network; the details of the sensor nodes of both claims are identical. It would have been obvious to one of ordinary skill in the art to duplicate the sensor node of claim 1 of the patent so that there are a plurality of them forming a mesh network because the sensor node of the patent is claimed as being for a mesh network. Dependent claims 2-6 of the patent require identical limitations of the sensor node to the limitations of claims 2-6 of the application. Claims 7-10 of the application add limitations to independent claim 1 that require the antenna layer is operative to receive different bands of signals that are all known in antenna technology; therefore, it would have been obvious to one of ordinary skill in the art to add the known details to the antenna layer of claim 1 of the patent that would allow it to transmit and receive in any of these known bands, because it provides versatility in how the antenna layer is used.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,268,837. Although the claims at issue are not identical, they are not patentably distinct from each other because they only differ in that claim 1 of the patent requires that the sensing layer is operative to detect data from one or more sensors, whereas claim 1 of the application requires that the sensing layer include a sensor; because claim 1 of the patent requires that the sensing layer detects, then it must have some type of element that is a sensor, and therefore it anticipates the sensing layer element of the application.

Allowable Subject Matter
Claims 1-11 would be allowable but for the non-statutory double patenting rejection set forth above.
Claims 12-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Folaron et al. (US 2009/0047453) disclose a wireless sensor node comprising: an antenna layer operative to receive and transmit wirelessly (antenna 322 may be on a layer; par. 0088; see also pars. 0105 and 0117, describing how each layer may have one functional element, which includes e.g. the antenna 322, and there may be any number of layers each with at least one functional element); a sensing layer operative to detect data from one or more sensors (sensors 336 may be on a layer of the device; see Id., sensors 336 are a functional element which may be included as a functional element on a layer of the device); an energy harvesting layer operative to harvest energy from an environment local to the sensor node (power generator element 302 or 338 may be on a layer; see Id. generator elements 338 are a functional element which may be included as a function element on a layer of the device; see also par. 0080 stating power generator element 338 may generate power from vibration in local environment, and par. 0062, stating power generator element may be a photovoltaic solar cell layer); a reception/transmission layer (transceiver element 324 may be on a layer and may be the only functional element on a layer; see par. 0088; and see pars. 0105 and 0117, describing how each layer may have one functional element, which can be the transceiver 324 and there may be any number of layers each with a functional element); a processing layer operative to process data from the sensing layer and signals received from or provided to the reception transmission layer (microcontroller chip 330 may be an element on one of the layers of the device and may be the only functional element on the layer, see Id.; see par. 0079, describing how microcontroller may send/receive signals to transceiver; see par. 0082, describing how microcontroller may receive signals from sensing element 336); and a power storage layer operative to store energy received from the energy harvesting layer for use by the sensor node (battery 328 may be an element on one of the layers of the device and may be the only element on a layer, just as any of the other functional elements as explained in pars. 0088, 0105 and 0117; see also par. 0081, describing how battery element stores energy from power generator element 338 and provides power to other elements of the layers of the device).
Folaron et al. do not disclose the use of fractals or a fractal plasmonic surface in any of the layers, including the antenna layer, and Folaron et al. do not disclose or teach that the antenna layer further includes a metamaterial surface. Brady et al. (US 2018/0076376) teach generally the use of a fractal plasmonic surface in an antenna. Patron et al. (US 2017/0062943) teach generally an antenna element that includes a metamaterial surface. However, none of these prior art references teach or suggest an antenna layer in a layered structure or an antenna structure that can be placed in a layered device where the antenna layer structure includes a fractal plasmonic surface and also includes a metamaterial surface. This combination of limitations is required by both independent claim 1 and 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2855